Citation Nr: 1453068	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-33 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & V.P.



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from August 1976 to November 1976.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in April 2013 by the undersigned Acting Veterans Law Judge (AVLJ).  A transcript is associated with the claims file.

With respect to the 2013 Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2013 hearing, the undersigned AVLJ fully explained the issues involved.  In addition, the AVLJ suggested submission of evidence that had not yet been provided.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the AVLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  As such, the AVLJ complied with the duties set forth in Bryant, and the Board can adjudicate the claim based on the current record.  Therefore, the undersigned met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, and there has been no prejudice.

In November 2013 and May 2014, the Board remanded this claim for additional development.  The RO was to obtain Social Security records, to afford the Veteran a VA examination and to obtain treatment records.  The Board finds the Remands have been substantially complied with.  See D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  That development having been completed, the claim is now ready for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A diagnosis of PTSD, which conforms to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), is not demonstrated by the evidence of record.

2.  The Veteran's variously diagnosed acquired psychiatric disorders, other than PTSD, are not causally or etiologically due to service.
 

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).
 
2.  The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, other than PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2012 that fully addressed the entire notice element, and was sent prior to the initial decision.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in February 2012, the RO provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The RO successfully completed the notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, service treatment records, Social Security Administration records, and a VA medical opinion and examination pertinent to the issue on appeal.  Virtual VA records have been reviewed.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Service Connection Claims

Background

The Veteran contends that he currently suffers from a psychiatric disorder that was incurred in military service.  In particular, the Veteran has submitted statements and testified at his April 2013 Board hearing that he was sexually assaulted by a drill sergeant during his initial military training.  The Veteran has indicated that, after the assault, he attempted suicide via a drug overdose.  He has stated that he was subsequently placed in a medical hold facility, "Dix House," and, when he revealed the allegations of the assault, the Veteran's commander did not believe him and gave him the option to be charged with a crime for his substance abuse or be discharged from the military.  The Veteran also related that he had experienced sexual abuse as a child.

The Veteran's wife has provided a written statement as well as testimony at the April 2013 Board hearing.  To this effect, she related that she herself was a victim of military sexual assault and had been receiving treatment.  During the course of her treatment, it helped the Veteran to recognize that he had also been sexually assaulted during military service.  The Veteran's wife stated that, since that time, the Veteran's condition has worsened with the manifestation of symptoms and that he has confided in her about some of the details of the assault.

A friend of the Veteran also provided a lay statement in April 2013, stating that the Veteran had also confided in him that he was sexually assaulted during training in the military.

A review of the Veteran's service treatment records revealed that he was diagnosed with a paranoid personality disorder, moderate to severe, in service, and administrative separation from service was strongly advised.  The Veteran also admitted to a psychiatrist that he was abusing prescription pills and marijuana and that this prevented him from following orders.  The Veteran indicated that he used the substances because he liked them.  He also indicated that he wanted to be admitted to Dix House in order help treat his substance abuse.  However, although it appears that the Veteran sought treatment on a regular basis for a number of physical ailments throughout his service, there is no other discussion of any psychiatric disorder, suicide attempt, or sexual assault.

The Veteran's service personnel records reflect that he failed his first cycle of basic training due to the receipt of a non-judicial punishment during training for insubordination.  The Veteran had to be recycled to a new company, but continued to have discipline problems, including an additional non-judicial punishment.  Also included in the service personnel records were numerous counseling statements for offenses such as disrespectful language, negative attitude, unwillingness to recognize authority, refusals to obey lawful orders, misuse of sickbay to avoid training, lack of discipline, and poor effort.  These counseling statements began during the Veteran's first week of training and continued throughout his service.  The Veteran was proposed for administrative separation in October 1976.  Upon notification, the Veteran wrote a letter in which he pleaded to be allowed to stay in the military.  It was also noted that he personally appeared before his commander to request that he be allowed to continue training.

A review of the Veteran's VA outpatient treatment records revealed that the Veteran has seen doctors and social workers for complaints of symptoms relating to a psychiatric disorder.  In an August 2012 treatment note, he was diagnosed with PTSD related to military sexual trauma.  It appears that the examiner based his diagnosis solely on the Veteran's subjective history, and it does not appear that he attempted to verify the assault or whether he reviewed the Veteran's treatment history.

The Veteran was provided with a VA examination in May 2012.  The examiner took a history from the Veteran involving a sexual assault incident by a drill sergeant in military training and his subsequent discharge due to suicide attempt.  However, the examiner noted that the Veteran had previously told a treatment provider at the VA medical center that he left the military because his infant daughter died.   The Veteran also related that he had experienced sexual abuse as a child and that he had been a polysubstance abuser since that time.  The examiner found that the Veteran did not meet all of the criteria in order to be diagnosed with PTSD in accordance with the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  However, the examiner did diagnose the Veteran with bipolar disorder, as well as polysubstance abuse in full remission and a personality disorder not otherwise specified.  It was further noted that, due to the Veteran's personality disorder, he was not a reliable historian.  The examiner opined that the Veteran's psychiatric disorder was not caused or incurred in military service.  In support, he provided that the Veteran's behaviors during the military were not markers of a traumatic event or sexual assault.  Rather, they were a continuation of the rather pronounced psychiatric problems that the Veteran had before entering service.  

A.  Entitlement to Service Connection for PTSD

Applicable Laws

Generally, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f), which take precedence over the general requirements for establishing service connection in 38 C.F.R. § 3.303.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Thus, the issues of entitlement to service connection for a psychiatric disorder other than PTSD and entitlement to service connection for PTSD are addressed separately in this decision. 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In addition, the Board notes that VA has recently amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. 

38 C.F.R. § 4.125(a) requires that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

A necessary element for establishing any service connection claim, including one for PTSD, is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Facts/Analysis

Unfortunately, the Veteran's claim for service connection for PTSD must be denied because the preponderance of the evidence is against a current diagnosis of PTSD.

The Veteran's service treatment records show that the enlistment examination from July 1976 revealed no psychiatric abnormalities.  The service treatment records also contain no diagnosis of PTSD, although in October 1976, the Veteran was diagnosed with paranoid personality.

Post-service records include psychiatric treatment records.  These records contain multiple diagnoses of several psychiatric disorders, including PTSD.  For example, an August 2012 VA treatment note indicated that the Veteran had a history of PTSD due to military sexual trauma.  The Veteran's alleged military sexual trauma was described, and he was assessed with an Axis I diagnosis of PTSD, military sexual trauma related.  

More recently, a February 2014 VA treatment note indicated a diagnosis of PTSD based on the "PTSD Screen" administered at the time of the Veteran's intake.  This diagnosis was made solely based on the Veteran's answers to the questionnaire.

The Board recognizes that a "clear" diagnosis of PTSD is not required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f). 

The Veteran has been afforded multiple VA examinations.  A psychiatric examination in May 2012 revealed the Veteran did not meet the full criteria for PTSD.  

Similarly, in March 2014, the Veteran failed to meet the criteria for a diagnosis of PTSD.  The March 2014 examiner noted the prior PTSD diagnoses and explained that in the past, the Veteran's PTSD diagnoses were made based on the Veteran's self-report and that common tests for PTSD are very "face valid," in that it is easy to know that answering questions in a certain way will endorse more PTSD symptoms.  The examiner also noted that the Veteran has attended PTSD programs, and his frequent association with these programs, as well as other Veterans, allow him to learn a lot about PTSD.  The examiner noted that given the Veteran's significant antisocial personality, there is a high suspicion of secondary gain factors at play.  The examiner reported that past providers who made diagnoses of PTSD also likely did not have access to personnel and psychiatric records, and relied solely on his self-reports.  The examiner explained that while relying on self-report is common and many people are open and honest, when there is antisocial personality present and financial gain at stake, further documentation is often needed.

To be probative a medical opinion or examination, the report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the VA examiners relied on a complete and thorough review of the Veteran's record, including the lay and medical evidence, as contained in the claims file, and the reports were the product of a very thorough interview and examination of the Veteran and review all of the evidence pertinent to the Veteran's account of his experiences during service.  The conclusion reached by the VA examiners was that the Veteran did not meet the criteria for a diagnosis of PTSD.  The medical opinions contain the Stefl criteria, and hence the Board finds these medical opinions to be highly probative. 

The Board must also consider the Veteran's lay statements indicating that he has PTSD.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, unlike disabilities that may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the cause and specific diagnosis of a psychiatric disorder is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  For this reason, the Veteran's general lay assertions are outweighed by the specific and reasoned conclusions of the health care professionals who repeatedly diagnosed psychiatric disabilities other than PTSD.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include the qualifications of the person opining). 

As explained above, the most persuasive and probative evidence of record does not reflect that the Veteran has a diagnosis of PTSD in accordance with the criteria listed in DSM-IV.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Thus, given the highly probative value of the VA examination reports which are well reasoned and thought out and contain a final determination that the Veteran does not meet the DSM-IV criteria for PTSD, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and regulation.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102. 

Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

For the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against a diagnosis of PTSD in this case.  See, e.g., Cohen, 10 Vet. App. at 153 (Chief Judge Nebeker, concurring) (VA adjudicators may reject the claim upon a finding that the preponderance of the evidence is against a PTSD diagnosis).  Consequently, the claim for service connection for PTSD fails on the basis that there is no current diagnosis.  Accordingly, service connection for PTSD is denied.



	(CONTINUED ON NEXT PAGE)

B.  Entitlement to Service Connection for an Acquired Psychiatric Disorder, Other than PTSD

The Board will now discuss whether the Veteran is entitled to service connection for any acquired psychiatric disorders, other than PTSD.

Applicable Laws

Generally, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Importantly, the Board notes that personality disorders are not considered a disability under VA regulations.  See 38 U.S.C.A. §§ 3 .303(c), 4.9, 4.127; Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Facts/Analysis

Service treatment records were reviewed.  The Veteran was disciplined on multiple occasions during service, starting as early as approximately eight days into active service.  For example, in August 1976 and September 1976, the Veteran failed to obey lawful orders, failed to properly display his footlocker, wall locker, and shoes, was counseled on his attitude toward his peers and superiors, and was counselled about his lack of self-discipline and malingering.  See TDP Counseling notes.  In October 1976, the Veteran was diagnosed with paranoid personality, moderate to severe.  It was noted that the Veteran's personality disorder would interfere with his ability to train and adjust to the military life and administrative separation was strongly advised.

The Veteran has asserted on several occasions that he was personally and sexually assaulted during service.  However, the Veteran has described the assaults on several occasions and his accounts have been inconsistent.  See December 2011 VA Form 21-0781a, December 2011 statement, June 2012 VA Form 21-0781a, April 2013 statement.

The Board notes that the Veteran has received multiple post-service psychiatric diagnoses, including "Cluster B" personality disorder; alcohol, cocaine and opiate use disorder; unspecified depressive disorder; bipolar disorder; and several other psychiatric disorders.  Therefore, the Board finds that the first requirement, a current diagnosis, is met.  Importantly, however, as stated previously, the Board notes that personality disorders are not considered a disability under VA regulations.  See 38 U.S.C.A. §§ 3 .303(c), 4.9, 4.127; Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Therefore, service connection is not established for any currently diagnosed personality disorder.

Regarding the additional diagnosed psychiatric disorders, the evidence must also demonstrate a nexus between the present disease and service.  Here, the Board finds that the evidence does not indicate a nexus between his current psychiatric disorders and his time in service. 

The Veteran was afforded a VA examination in May 2012.  The Veteran was diagnosed with bipolar disorder.  The examiner noted that the Veteran completed extensive psychological evaluation and testing in July 2011, which resulted in diagnoses of polysubstance dependence and bipolar disorder.  The examiner opined that the Veteran's disorders were less likely than not incurred in or caused by service, as the Veteran was already displaying significant and pronounced problems with authority prior to joining the military, and his chance of adjusting to military life was slight.  The examiner explained that the Veteran's behavior was a continuation of well-established behaviors exhibited during childhood.  The examiner stated there was no evidence to suggest any relationship between bipolar, personality disorders, or polysubstance dependence, to the Veteran's military service.

The Veteran was afforded a VA examination in March 2014, at which time he was diagnosed with other specified personality disorder, as well as alcohol, cocaine, and opiate use disorders.  The examiner noted the Veteran's previous diagnosis of bipolar disorder and depression.  At this examination, the Veteran reported being sexually molested as a child, prior to entering military service, and indicated that he remembered this molestation only after his wife revealed her own molestation.  The examiner noted that there was no other evidence of past sexual trauma in the record and the Veteran's problematic behavior in the service was more likely than not due to his personality disorder and substance abuse problems.  In addition, the examiner opined that the Veteran's depressive disorder was likely due to a combination of his personality disorder, drug/alcohol addiction, and numerous current life stresses.  The examiner explained that there is no indication of any depressive condition in the military records, and it is not likely that his current depressive condition is due to or exacerbated by his three months of service.

The Board notes the Veteran's argument that he had a pre-existing disorder that was aggravated as a result of non-treatment during military service.  See October 2014 Post-Remand Brief.  However, the only pre-existing disorder that the Veteran has been diagnosed with is a personality disorder.  See March 2014 VA examination.  As noted, personality disorders are not considered a disability under VA regulations.  See 38 U.S.C.A. §§ 3 .303(c), 4.9, 4.127; Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

The Board must also consider the Veteran's lay statements indicating that he has a psychiatric disorder as a result of service.  As stated previously, the Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, unlike disabilities that may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the cause of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

As a result, to date, there is no competent evidence that the Veteran's psychiatric disorders, other than PTSD, are causally or etiologically due to service.  As the preponderance of the evidence indicates that the Veteran's psychiatric disorders are not due to service, the claim for service connection for an acquired psychiatric disorder, other than PTSD, must therefore be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


